DETAILED ACTION
This Office Action is in response to Amendment filed September 28, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The new claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subspecies, because (a) Applicants elected by original presentation directed to an embodiment where the barrier is formed of In1-xAlxAs, see original claims 6 and 7, and (b) furthermore, Applicants elected subspecies a directed to an embodiment where the barrier is formed of In1-xAlxAs in the Election filed January 4, 2021.

Specification
The disclosure is objected to because of the following informalities: “the semiconductor 12” should be replaced with “the superconductor 12” on the last line of paragraph [0028].  Appropriate correction is required.

Claim Objections
Claims 21 and 25 are objected to because of the following informalities:
On line 8 of claim 21, “the semiconductor material” should be replaced with “the semiconductor” to avoid indefiniteness.
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention recited in claims 21-25 and 27-31 lack patentable utility, because Applicants did not originally disclose and do not claim any electrodes for the claimed semiconductor-superconductor device other than a single electrode of a gate electrode recited in the new claim 21, and/or how the claimed semiconductor-superconductor hybrid device operates, which suggest that the claimed semiconductor-superconductor hybrid device is at best an incomplete or intermediate device structure, (b) the semiconductor-superconductor device appears to be a single electrode device, which cannot function at all since (i) for any electrical or electronic device to function properly, there should be at least two electrodes, and (ii) there is no output from the claimed semiconductor-superconductor device, and (c) therefore, the claimed semiconductor-superconductor device that has at most one electrode and that does not output anything to the outside world has no utility since any electrical and/or magnetic phenomenon that happens inside the claimed semiconductor-superconductor device would stay inside the claimed semiconductor-superconductor device.  Claims 22-25 and 27-31 depend on claim 21, and therefore, claims 22-25 and 27-31 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 21, it is not clear what the limitation “the barrier thickness is configured to establish a topological gap of the device” recited on line 12 refers to, because (a) Applicants did not exactly originally disclose how the topological gap of the device is established, (b) rather, Applicants originally disclosed in paragraph [0038] of current application that “As will be explained in more detail subsequently, by selecting the physical thickness of the barrier 14 and the composition of the barrier 14 (which determines a band offset between the barrier 14 and the superconductor 12) a topological gap of the device may be optimized (emphases added)”, (c) in other words, Applicants originally disclosed that both the thickness of the barrier and the material composition of the barrier should be considered for optimizing, not establishing, the topological gap of the device, (d) however, Applicants currently claim as if the thickness of the barrier is the sole parameter that establishes the topological gap of the device in the cited limitation above, which may fail to comply with the written description requirement, and optimizing a topological gap of the device is one thing and establishing a topological gap of the device is another, which may suggest that the new claim 21 is further noncompliant with the written description requirement, (e) furthermore, the limitation “the barrier thickness is configured to establish a topological gap of the device” recited on line 12 appears to suggest that, when the barrier thickness is small or large, the topological gap of the device is not established, and then when the barrier thickness is increased or decreased, the topological gap of the device is established, i.e. there is a threshold barrier thickness for the claimed topological gap of the device, which may also fail to comply with the written description requirement, and (f) in summary, depending on what the limitation “the barrier thickness is configured to establish a topological gap of the device” recited on line 12 suggests, the new claim may also fail to comply with the written description requirement, but it is not clear what the cited limitation implies.
(2) Further regarding claim 21, it is not clear what the claimed “semiconductor-superconductor device” recited in the preamble refers to, because (a) Applicants claim only one electrode, which is a gate electrode recited in the new claim 21, (b) Applicants did not originally disclose and do not claim how the claimed “semiconductor-superconductor device” operates, (b) the semiconductor-superconductor device appears to be a single electrode device, which cannot function at all since there is no output from the claimed semiconductor-superconductor device to the outside world, and (c) therefore, it appears that the claimed semiconductor-superconductor device is at most an incomplete or intermediate device structure that does not have any utility.
Claims 23-25 and 27-31 depend on claim 21, and therefore, claims 23-25 and 27-31 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 30 and 31, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taupin et al. (“InAs Nanowire with Epitaxial Aluminum as a Single-Electron Transistor with Fixed Tunnel Barriers,” PHYSICAL REVIEW APPLIED 6 (2016) 054017.)
Regarding claims 21-25, 30 and 31, Taupin et al. disclose a semiconductor-superconductor device (Fig. 1), comprising: a semiconductor (InAs); a superconductor material (Al) that exhibits superconducting behaviour when cooled to a temperature that induces superconducting behaviour, wherein the superconductor material is aluminum; a gate electrode (backgate or side gate) (second paragraph on left hand side column of page 054017-2 and line 21 of right hand side column of page 054017-2) inherently configured to apply an electrostatic field to the semiconductor, which is also directed to an intended use of the backgate or side gate; a barrier (GaAs) between the superconductor material (Al) and the semiconductor, wherein the barrier is in contact with the superconductor and the semiconductor material (InAs) and covers a top and a side of the semiconductor, wherein the barrier comprises a material of composition In1-xAxAs, wherein A is Al or Ga and x is in the range of 0.05 to 1, because when x = 1, In1-xAxAs = AlAs or GaAs; wherein the semiconductor is a nanowire having a length of at least 1 µm, because (a) as the legend of Fig. 1 indicates, the white bars correspond to 1 µm, and (b) the nanowire is thus longer than 1 µm; and wherein the barrier thickness is inherently configured to establish a topological gap of the device, because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, (b) the thickness of the GaAs layer is 5 nm (tGaAs in TABLE I), which falls within the claimed ranges of the barrier thickness recited in claims 30 and 31, and (c) therefore, if the barrier thickness of 5 nm disclosed by Taupin et al. does not establish a topological gap of the device, claim 21 would be further indefinite for not claiming an essential and critical feature to the practice of the claimed invention (claim 21), wherein at least a portion of the semiconductor (InAs) has a thickness (width or diameter øInAs of 50 nm in TABLE I) in the range 5 to 50 nm (claims 22 and 25), the semiconductor (InAs) comprises a material of InAsySb1-y, wherein y is in the range 0 to 1 (claim 23), wherein the semiconductor (InAs) comprises InAs (claim 24), and the barrier (GaAs) has a thickness (5 nm) in the range 2 to 30 nm (claim 30), wherein the barrier (GaAs) has a thickness (5 nm) in the range 5 to 10 nm. (claim 31) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 27-31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Krogstrup et al. (US 10,367,132)
Regarding claim 21, Krogstrup et al. disclose a semiconductor-superconductor device (Fig. 4g), comprising: a semiconductor (InAs); a superconductor material (Al) that exhibits superconducting behaviour when cooled to a temperature that induces superconducting behaviour, wherein the superconductor material is aluminum; a barrier (AlAs) between the superconductor material (Al) and the semiconductor, wherein the barrier is in contact with the superconductor and the semiconductor material (InAs) and covers a top and a side of the semiconductor, because (a) the InAs semiconductor material has a hexagonal cross sectional shape, and thus has a top and side, and (b) the AlAs barrier is deposited on the top and side of the InAs semiconductor, and then Al is deposited on the top and side of the InAs semiconductor, wherein the barrier (AlAs) comprises a material of composition In1-xAxAs, wherein A is Al or Ga and x is in the range of 0.05 to 1; wherein the semiconductor (InAs) is a nanowire having a length of at least 1 µm (col. 9, lines 37-44); and wherein the barrier thickness (3 nm) (col. 21, line 65 - col. 22, line 5) is inherently configured to establish a topological gap of the device, because (a) it is not clear what this limitation refers to as discussed above under 35 USC 112(b) rejections, and (b) the thickness of the barrier, which is 3 nm, falls within the range of the barrier thickness recited in claim 30, and therefore, the barrier thickness disclosed by Krogstrup et al. should be able to establish a topological gap of the device since otherwise claim 21 would be further indefinite for not claiming an essential and critical feature to the practice of the claimed invention.
Krogstrup et al. differ from the claimed invention by not comprising a gate electrode configured to apply an electrostatic field to the semiconductor.
Krogstrup et al. further disclose a gate electrode (gate to which Vg is applied in Fig. 5 or back gate (BG) in Figs. 6 and 10) configured to apply an electrostatic field to a semiconductor (InAs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor-superconductor device structure shown in Fig. 4g of Krogstrup et al. can further comprise a gate electrode configured to apply an electrostatic field to the semiconductor as further disclosed in Figs. 5, 6 and 10 of Krogstrup et al., because (a) Krogstrup et al. further disclose that “barriers of high band-gap materials are routinely inserted into heterostructures in semiconductor technology”, and that “An important example can be in the formation of semiconductor-superconductor hybrid devices, where it has been predicted to enhance the magnitude of the induced proximity gap, and also to minimize the amount of quasi-particle poisoning” on lines 59-65 of column 21, and (b) therefore, the semiconductor-superconductor device structure shown in Fig. 4g of Krogstrup et al. can be employed as a part of a semiconductor-superconductor hybrid device by adding the electrodes shown in Figs. 5, 6 and 10 of Krogstrup et al. that includes a gate electrode configured to apply an electrostatic field to the semiconductor.
Regarding claims 22-25, 27 and 30, Krogstrup et al. further disclose that at least a portion of the semiconductor has a thickness in the range 5 to 50 nm, because Krogstrup et al. further disclose that “The diameter of the elongated crystalline nanostructure may be between 10 and 200 nm, such as between 10 and 20 nm, or between 20 and 30 nm, or between 30 and 40 nm, or between 40 and 50 nm, or between 50 and 60 nm, or between 60 and 70 nm, or between 70 and 80 nm, or between 80 and 90 nm, or between 90 and 100 nm, or between 100 and 110 nm, or between 110 and 120 nm, or between 120 and 140 nm, or between 140 and 160 nm, or between 160 and 180 nm, or between 180 and 200 nm (emphasis added)” on lines 28-36 of column 9, and that “The crystalline nanostructure is preferably provided in a semiconducting material, such as selected from the collection of group III-V combinations, such as InAs, InP, InSb, GaAs, GaSb, AlSb and InGaAs, or group IV elements such as Si or Ge, or group IV combinations such as SiGe, or group II-VI combinations such as ZnO, ZnSe and CdSe, or group I-VII combinations” on lines 35-41 of column 16, because the underlined range of the diameter of the InAs semiconductor overlaps with the claimed range (claims 22 and 25), the semiconductor (InAs) comprises a material of InAsySb1-y, wherein y is in the range 0 to 1, because when y = 1, InAsySb1-y = InAs (claim 23), wherein the semiconductor (InAs) comprises InAs (claim 24), A is Al (claim 27), and the barrier (AlAs) has a thickness (3 nm) in the range 2 to 30 nm (claim 30).
Regarding claims 28 and 29, Krogstrup et al. differ from the claimed invention by not showing that x is in the range 0.05 to 0.4 (claim 28), and x is in the range of 0.1 to 0.25 (claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that x of In1-xAlxAs can be in the range 0.05 to 0.4, and x can be in the range of 0.1 to 0.25, because (a) the value of x or the material composition of the barrier should be controlled and optimized to achieve a lattice constant matching and strain between the InAs semiconductor and Al superconductor to improve quality of the Al superconductor, and to reduce the defect density and control strain in the InAs semiconductor and the Al superconductor, (b) the value of x or the material composition of the barrier should be selected to optimize electrical coupling between the InAs semiconductor and the Al superconductor, which would improve device performance, (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (d) the claims are prima facie obvious without showing that the claimed ranges of x achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 31, Krogstrup et al. differ from the claimed invention by not showing that the barrier has a thickness in the range 5 to 10 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the barrier can have a thickness in the range 5 to 10 nm, because (a) the thickness of the barrier should be controlled and optimized to achieve a lattice constant matching and strain between the InAs semiconductor and Al superconductor to improve quality of the Al superconductor, and to reduce the defect density and control strain in the InAs semiconductor and the Al superconductor, (b) the thickness of the barrier should be selected to optimize electrical coupling between the InAs semiconductor and the Al superconductor, which would improve device performance, and (c) the claim is prima facie obvious without showing that the claimed range of the thickness of the barrier achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 28 and 29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Taupin et al. (“InAs Nanowire with Epitaxial Aluminum as a Single-Electron Transistor with Fixed Tunnel Barriers,” PHYSICAL REVIEW APPLIED 6 (2016) 054017.)  The teachings of Taupin et al. are discussed above.
Regarding claims 28 and 29, Taupin et al. differ from the claimed invention by not showing that x is in the range 0.05 to 0.4 (claim 28), and x is in the range of 0.1 to 0.25 (claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that x of In1-xAxAs can be in the range 0.05 to 0.4, and x can be in the range of 0.1 to 0.25, because (a) the value of x or the material composition of the barrier should be controlled and optimized to achieve a lattice constant matching and strain between the InAs semiconductor and Al superconductor to improve quality of the Al superconductor, and to reduce the defect density and control strain in the InAs semiconductor and the Al superconductor, (b) the value of x or the material composition of the barrier should be selected to optimize electrical coupling between the InAs semiconductor and the Al superconductor, which would improve device performance, (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (d) the claims are prima facie obvious without showing that the claimed ranges of x achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants do not make any specific and concrete arguments traversing the 35 USC 101 rejection in the REMARKS, because all Applicants argue is about a possibility of using the claimed semiconductor-superconductor device.  Applicants are reminded that a possibility of using the claimed semiconductor-superconductor device is not a patentable subject matter, especially when Applicants did not originally disclose how the single electrode semiconductor-superconductor device can be incorporated into any larger device, i.e. which electrode of the claimed semiconductor-superconductor device is connected to which electrode of the larger device, not to mention the quantum computer device.
Rather it appears clear that even Applicants do not know how to use the claimed single electrode semiconductor-superconductor device.  For any device to function and thus have any utility, doesn’t the device need an input and an output?  How can a single electrode device that Applicants originally disclosed can have an input and an output?
Furthermore, the marked difference between current application and the prior art references of Krogstrup et al. and Taupin et al. can be clearly seen in that Krogstrup et al. and Taupin et al. clearly disclosed how the composite structure of the semiconductor, the superconductor and the barrier in addition to the gate electrode can be employed as a device, while the current application shows only a gate electrode without disclosing how the claimed composite structure is used as a device.
Contrary to Applicants’ arguments traversing 35 USC 101 rejection, a better analogy to current application would be a situation where one claims that he invented a novel high frequency electronics when what he actually did was putting together only a half complete circuit board without knowing how to connect the half complete circuit board to an unknown and unspecified high frequency electronics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krogstrup et al. (US 10,720,562)
Pan (US 8,093,897)
Johnson (US 7,009,875)
Krogstrup et al. “Epitaxy of Semiconductor–Superconductor nanowires,” arXiv.org (2014).
Krogstrup et al., “Epitaxy of semiconductor–superconductor nanowires,” NATURE MATERIALS 14 (2015) pp. 400-405.
Shabani et al., “Two-dimensional epitaxial superconductor-semiconductor heterostructures: A platform for topological superconducting networks,” Physical Review B 93 (2016) 155402.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 22, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815